Citation Nr: 0305155	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  94-12 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for bipolar 
affective disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to November 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Columbia, 
South Carolina, Regional Office of the Department of Veterans 
Affairs (VA).  This case is currently under the jurisdiction 
of the Regional Office (RO) located at St. Petersburg, 
Florida, as the veteran currently resides in that state.  

By a September 1998 decision, the Board granted an earlier 
effective date for the award of service connection for 
bipolar affective disorder and remanded the issue of 
entitlement to a higher rating for that disability.  In its 
current status, this case returns to the Board following 
development made pursuant to its September 1998 remand.  


REMAND

In this case, the veteran was afforded the opportunity to 
provide testimony at a Travel Board hearing, conducted in May 
1998.  The Judge who took her testimony at that time is no 
longer employed at the Board and consequently cannot 
participate in the decision to be made on appeal.  Because of 
these developments the appellant, in January 2003, was asked 
to indicate if she wanted another Board hearing.  The 
response received from the veteran in February 2003 is to the 
effect that she wanted to attend a hearing before a member of 
the Board at the RO.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




